Bkoyles, C. J.
1. Where a party in a cause makes a motion for a continuance on the ground of the absence of his counsel, the movant must swear that he cannot go safely to trial without the services of such absent counsel, that he expects his services at the next term, of the court, and that the application for a continuance is not made for delay only. Civil Code (1910), § 5718.
(a) Where the movant does not comply with the above statutory requirements, the refusal to grant the continuance is not error. Smith v. Printup, 59 Ga. 610 (1); Lamar v. McDaniel, 78 Ga. 547 (2) (3 S. E. 409); Whitley v. Clegg, 120 Ga. 1038, 1040 (48 S. E. 406). Under this ruling the court did not err in overruling the motion for a continuance in the instant case.
*343Decided June 12, 1923.
Frank G. Robb, for plaintiff in error.
F. G. Weathers, solicitor, contra.
2. The evidence authorized the verdict and the oven'uling of the motion for a new trial was not error.

Judgment affirmed,.


Luke and Bloodworth, JJ., concur.